Per Curiam.
Defendant, Steven A. Potter, pled guilty to a charge of robbery in violation of Neb. Rev. Stat. § 28-324(1) (Reissue 1979). He was sentenced to imprisonment for a period of 2 to 4 years. He appeals his conviction and sentence on the sole ground that the trial court failed to advise him that he had the right to remain silent and to not testify at trial.
This case presents the same issues as those in State v. Wright, ante p. 847, 374 N.W.2d 26 (1985), decided this date, and in this case we rule in the same way and for the same reasons.
Accordingly, the judgment is reversed, defendant’s conviction and sentence are vacated, and the cause is remanded to the district court for further proceedings.
Reversed and remanded for FURTHER PROCEEDINGS.